       CASE 0:20-cr-00076-PAM-KMM Doc. 48 Filed 06/02/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA

             TELEPHONE CONFERENCE MINUTE ENTRY

United States of America,                                    COURT MINUTES
                                                            BEFORE: Kate Menendez
                     Plaintiff(s),                            U.S. Magistrate Judge
 v.
                                                 Case No:       20-cr-76-PAM-KMM
Muhammad Masood,                                 Date:          6/2/21
                                                 Location:     Telephonic
                     Defendant(s).               Time Commenced:        10:00 a.m.
                                                 Time Concluded:        10:08 a.m.
                                                 Time in Court:         8 Minutes

APPEARANCES:

For Plaintiff:    Andrew R. Winter
For Defendant:    Jordan S. Kushner

The Court held a telephonic status conference to discuss Dr. Masood’s medical care
and planned transfer to a BOP facility.

                                               s/Kathy Thobe
                                              Judicial Assistant/Calendar Clerk
